EVERETT, Chief Judge
(concurring):
Reluctantly I concur in affirming the decision of the Court of Military Review. As appears from the sentencing argument of the defense counsel at trial and as was confirmed by his affidavit,* he was at the time under a misapprehension that a military judge could suspend a punitive discharge. In my view, a defense attorney in a criminal case cannot render effective as*45sistance to his client, unless he knows the full array of alternatives available to the sentencing authority. See United States v. Hannan, 17 M.J. 115, 122 (C.M.A.1984). Certainly, an argument for leniency cannot be effective if the defense counsel is seeking relief which the court cannot grant. Moreover, in seeking unavailable relief, counsel may fail to suggest a realistic sentencing alternative.
Nonetheless, when I consider the present record of trial and the sentence adjudged, I am convinced beyond a reasonable doubt that the failure of defense counsel and the indifference thereto of the military judge did not prejudice appellant.

 The affidavit was filed on appeal by the Government; and I applaud the candor of appellate government counsel in placing all relevant facts before this Court.